Case 19-70807   Doc 2   Filed 07/11/19   Entered 07/11/19 13:09:03   Desc Main
                           Document      Page 1 of 6
Case 19-70807   Doc 2   Filed 07/11/19   Entered 07/11/19 13:09:03   Desc Main
                           Document      Page 2 of 6
Case 19-70807   Doc 2   Filed 07/11/19   Entered 07/11/19 13:09:03   Desc Main
                           Document      Page 3 of 6
Case 19-70807   Doc 2   Filed 07/11/19   Entered 07/11/19 13:09:03   Desc Main
                           Document      Page 4 of 6
Case 19-70807   Doc 2   Filed 07/11/19   Entered 07/11/19 13:09:03   Desc Main
                           Document      Page 5 of 6
Case 19-70807   Doc 2   Filed 07/11/19   Entered 07/11/19 13:09:03   Desc Main
                           Document      Page 6 of 6
